JS 44 (Rev, 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor suppl
provided by local rules of court. This form, approved by the Judicial Conference of the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

ement the filing and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
KBW INVESTMENT PROPERTIES, LLC

(b) County of Residence of First Listed Plaintiff

Franklin County, Ohio

(EXCEPT IN U.S. PLAINTIFF CASES)

wit ANC RHE recorded

1160 Goodale Boulevard Grandview Heights,

(614)-221-9450

FSs To SERS INGS (0077751)

Ohio 43212

DEFENDANTS
U.S. Department of Health and Human Services, Alex Azar, Secretary

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys (if Known)

 

 

IL. BASIS OF JURISDICTION (Place an “X" in Gne Hox Only)

O11. U.S. Government O13. Federal Question

Plaintiff

(K2 U.S, Government
Defendant

O14 Diversity

  

 

  

IV. NATURE OF SUIT (Place an "X" in One Box Only)
: CONTRACT T
7 110 Insurance PERSONAL INJURY
0 120 Marine O 310 Airptane
0 130 Miller Act O 315 Airplane Product
0 140 Negotiable Instrument Liability
C1 150 Recovery of Gverpayment |O 320 Assault, Libel &
& Enforcement of Judgment Slander
O 151 Medicare Act 0 330 Federal Employers’
0 152 Recovery of Defaulted Liability
Student Loans 0 340 Marine
(Excludes Veterans) 0] 345 Marine Product
G 153 Recovery of Overpayment Liability
of Veteran’s Benefits 0 350 Motor Vehicle
G 160 Stockholders’ Suits 0) 355 Motor Vehicle
O 190 Other Contract Product Liability
© 195 Contract Product Liability | 0 360 Other Personal
196 Franchise Injury

0) 362 Personal Injury -
Medical Malpractice

[CIVIL RIGHES:

440 Other Civil Rights

G 441 Voting

O 442 Employment

O 443 Housing/

Accommodations

  
 

          

0 210
0 220 Foreclosure

0 230 Rent Lease & Ejectment
O 240 Torts to Land

U1 245 Tort Product Liability
© 290 All Other Real Property
Employment

Other
O 448 Education

 

(U5. Government Nat a Party)

(indicate Citizenship of Parties in Hem II)

  
   

O 445 Amer. w/Disabilities -

O 446 Amer. w/Disabilities -

 

   

PERSONAL INJURY
© 365 Personal Injury ~-
Product Liability
6 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability
Gi 368 Asbestos Personal
Tajury Product
Liability
PERSONAL PROPERTY £
0 370 Other Fraud
O 371 Truth in Lending
O 380 Other Personal
Property Damage
O 385 Property Damage
Product Liability

   
  

  

a
a

0
a

  

ea

a

! SPELL
Habeas Corpus;
463 Alien Detainee

7 510 Motions to Vacate

Sentence
0 530 General
0 535 Death Penalty
Other:

0 540 Mandamus & Other

& 550 Civil Rights

0 555 Prison Condition

O 560 Civil Detainee -

Conditions of

Confinement

o
0

 

   

Ill, CITIZENSHIP OF PRINCIPAL PARTIES (lace an “\x" in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State agi © 1 Incorporated or Principal Place Od od
of Business In This State
Citizen of Another State GO 2 © 2 Incorporated ane Principal Place go5 o85
of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation 16 O86

Foreign Country

   

O 422 Appeal 28 USC 15
O 423 Withdrawal
28 USC 137

of Property 21 USC 881
O 690 Other

5 376 Qui Tam (31 USC
3729(a))

©) 400 State Reapportionment

© 410 Antitrust

O 430 Banks and Banking

OC 450 Commerce

O 460 Deportation

O 470 Racketeer Influenced and
Cormupt Organizations

   

O 820 Copyrights

© 830 Patent

OG 835 Patent - Abbreviated
New Drug Application

QO 840 Trademark

    

     
 

 

  
  

 
 

 
  
 

gee ee A BOR Coe ce ee dee SOA: S CLR EY 10) 480 Consumer Credit
710 Fair Labor Standards G 861 HIA (1395ff) (15 USC 1681 or 1692)
Act G 862 Black Lung (923) O 485 Telephone Consumer
720 Labor/Management GC 863 DIWC/DIWW (405(2)) Protection Act
Relations OG 864 SSID Title XVI O 490 Cable/Sat TY
740 Railway Labor Act G 865 RSI (405(g)) O 850 Securities‘(Commodities/
751 Family and Medical Exchange
Leave Act O 890 Other Statutory Actions
790 Other Labor Litigation ALATAX SUE 0 891 Agricultural Acts
791 Employee Retirement CG 870 Taxes (U.S. Plaintiff © 893 Environmental Matters
Income Security Act or Defendant} O 895 Freedom of Information
OG 871 IRS—Third Party Act
26 USC 7609 6 896 Arbitration

&&X 899 Administrative Procedure

INIMIGRATIO) Act/Review or Appeal of
462 Naturalization Application Agency Decision
465 Other Immigration 0 950 Constitutionality of

Actions State Statutes

 

 

 

¥V. ORIGIN (Place an “X" in One Box Only)

Eg Original O12 Removed from
Proceeding State Court

a 3

Remanded from O 4 Reinstatedor O 5 Transferred from O 6 Multidistrict 1 8 Multidistrict
Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Gite me Ls 85 iy) SBE ES wyph yee asi g B Pay ge jpetelctignpp statutes unless diversity):

 

VI. CAUSE OF ACTION

 

Brisk, description. afeausrin, the U.S. Consiitulion and Ohio Constitution. Untawtul agency action in violation af the Administrallve Procedure Act. Violalion of 28 U.S.C. § 1746

 

 

 

 

 

VIL REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes ONo
VIII. RELATED CASE(S)
IF ANY (Bee msiructons: oe DOCKET NUMBER
0847-2020 Dimitrios G. Hatzitotinos (0077751)
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
oe eeanaNNENT [ace oaaiee acaiemnnial

 
